Citation Nr: 1335730	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to death pension benefits.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, including service in the Republic of Vietnam.  The Veteran died in December 2008.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied dependency and indemnity compensation, death pension, and accrued benefits.  A rating decision issued in April 2013 granted service connection for the cause of the Veteran's death.


FINDING OF FACT

In a written statement submitted in May 2013, prior to the adjudication of the claim, the Appellant indicated that she was satisfied with the grant of service connection for the cause of the Veteran's death and wished to withdrawal her appeal of entitlement to death pension benefits and accrued benefits.


CONCLUSION OF LAW

The criteria for dismissal of the claims of entitlement to death pension benefits and accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a written statement submitted in May 2013 by her representative, the Appellant indicated that she was satisfied with the grant of service connection for the cause of the Veteran's death and wished to withdraw her appeals of entitlement to death pension benefits and accrued benefits.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of entitlement to death pension benefits is dismissed because of the lack of appellate jurisdiction.

The appeal of the claim of entitlement to accrued benefits is dismissed because of the lack of appellate jurisdiction.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


